          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


LEON LOVESS
1717 Lorman St.
Baltimore, Maryland 21217

       Plaintiff                                              Case No. 19-1389

v.

AKAL SECURITY, INC.
Principal Office:
P.O. BOX 1197
Santa Cruz, New Mexico 87567

Resident Agent:
CSC-Lawyers Incorporating Service Company
7 St. Paul Street
Suite 820
Baltimore, MD 21202

       Defendant


                         COMPLAINT AND JURY TRIAL DEMAND

       COMES NOW PLAINTIFF, Leon Lovess, by and through undersigned counsel, and files

this Complaint, and sues the Defendant Akal Security, Inc. and as cause states:

                                     NATURE OF ACTION

1.   This is an action by Plaintiff, Leon Lovess (hereafter “Mr. Lovess” or “Plaintiff”), to redress

     actions taken by Defendant, Akal Security (hereafter “Defendant” or “Akal”), based upon

     discrimination pursuant to Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §

     2000e; and Title I of the Civil Rights Act of 1991. Plaintiff brings this action to correct

     unlawful employment practices on the bases of sex and retaliation.
          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 2 of 17



                                             PARTIES

2.   Plaintiff resides at 1717 Lorman Street, Baltimore, MD 21217.

3.   Defendant is a large private employer, and is incorporated under the laws of New Mexico,

     and headquartered in New Mexico.

4.   Defendant states on its LinkedIn profile that it is the largest provider of contract Judicial

     Security services, protecting federal courthouses in 40 states and specializes in providing

     security for critical federal government facilities, state and local government agencies and

     military installations.

5.   Defendant conducts business in the state of Maryland.

6.   Based on information and belief, the company employs over 10,000 people and has at all

     relevant times had at least fifteen (15) employees doing business within Maryland.

7.   At all relevant times, Defendant has continuously been an employer engaged in an industry

     affecting commerce within the meaning of Sections 701(b), (g), and (h) of Title VII, 42

     U.S.C. § 2000e(b), (g) and (h).

                                 JURISDICTION AND VENUE

8.   Jurisdiction of the Court is proper pursuant to Title VII of the Civil Rights Act of 1964, as

     amended, 42 U.S.C. § 2000(e) et seq., and 28 U.S.C. §§ 1331, 1337, 1343(a)(3) and 1391.

9.   The unlawful actions complained of are the result of employment practices by Defendant,

     whose place of business is located in the state of Maryland, and occurred in the state of

     Maryland.

10. Venue is appropriate because the employment practices alleged to be unlawful were

     committed within the jurisdiction of the United States District Court for the District of

     Maryland.



                                                  2
          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 3 of 17



11. Plaintiff has timely complied with any and all conditions precedent and jurisdictional

    prerequisites to filing suit.

12. Plaintiff filed a complaint of discrimination against the Defendant with the Maryland

    Commission on Civil Rights (MCCR) on March 12, 2015.

13. Plaintiff signed and completed the charge forms with MCCR on April 28, 2015.

14. MCCR mediation was scheduled and occurred on or about Friday, August 21, 2015, at

    10:00 am. However, a resolution was not reached.

15. MCCR assigned Investigator Lisa Kelly to the case on September 1, 2015.

16. A fact-finding conference occurred on or about October 19, 2015.

17. Plaintiff filed an amendment to the charge of discrimination on March 28, 2016.

18. MCCR issued a Written Finding on November 17, 2017, in which it found probable cause

    that Defendant engaged in discrimination based on gender.

19. On December 7, 2017, Plaintiff filed a letter with the Equal Employment Opportunity

    Commission (EEOC) requesting a Substantial Weight Review.

20. Subsequently, and subject to a work sharing agreement, the EEOC Baltimore Field Office

    took the case into its inventory for continued processing on February 16, 2018.

21. The EEOC issued a Notice of Failure to Conciliate, dated February 21, 2019.

22. The EEOC issued a Notice of Right to Sue, dated February 21, 2019.

23. Plaintiff exhausted any and all administrative remedies, including filing a charge of

    discrimination with the MCCR before filing suit.

                                             FACTS

24. Plaintiff worked as a security guard for Akal Security between July 2014 and October 2015.




                                                3
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 4 of 17



25. Plaintiff worked on a contract that Defendant had with the Maryland Aviation Commission

    (MAA) at the Baltimore/Washington Thurgood Marshall Airport (BWI).

26. In or about August 2014, Ms. Sheila Sims (Ms. Sims) joined Akal and became Plaintiff’s

    supervisor.

27. Ms. Sims subjected the Plaintiff to sexual harassment from November 2014 until July 2015.

28. Plaintiff reported the sexual harassment to other company management officials, yet the

    managers failed to take proper corrective actions.

29. On November 17, 2014, Ms. Sims showed the Plaintiff pictures of herself in bikinis and

    scantily clad outfits while they were on a lunch break at the base command.

30. On November 18, 2014, while on a lunch break, Ms. Sims told the Plaintiff, and other

    Officers, that she had been celibate for six years, that she “would eat [Ofc. Brown] alive if

    he wasn’t so young,” and made additional inappropriate references to sexual acts.

31. On November 22, 2014, the Plaintiff was working in Area A, Tower 2, when Ms. Sims

    came by to do a post inspection. Ms. Sims began inappropriately flirting with the Plaintiff,

    and said things like “are you trying to make my last name ‘Lovess’,” and “can we be

    girlfriend and boyfriend?”

32. On or around November 22, 2014, Mr. Sherman Tomlin (Mr. Tomlin), a manager at Akal,

    told the Plaintiff that Ms. Sims was interested in pursuing a relationship with him.

33. Plaintiff told Ms. Sims that he was not interested in her, and that he wished Ms. Sims would

    stop hitting on him.

34. Plaintiff told Mr. Tomlin that he wanted Ms. Sims to just act as his supervisor and allow

    him to just remain an officer.

35. Ms. Sims began sending the Plaintiff inappropriate text messages.



                                                4
          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 5 of 17



36. Plaintiff decided to get management involved again on November 22, 2014, and met with

    Mr. Tomlin, Ms. Tyesha Harvey (Ms. Harvey) and Mr. Michael Bias (Mr. Bias) to discuss

    Ms. Sims’s sexual harassment. During the meeting, Mr. Tomlin laughed at the Plaintiff. Ms.

    Harvey said she would talk to Ms. Sims. Still, the harassment continued.

37. On or around November 25, 2014, Ms. Sims told the Plaintiff that she was tired of sleeping

    in her king sized bed alone, and when she heard that the Plaintiff was looking for a new

    housing arrangement, she offered to let the Plaintiff move in with her.

38. On November 25, 2014, Ms. Sims asked the Plaintiff if he would take an HIV test so that

    they could have sex; Ms. Sims offered to purchase a test kit from Rite Aid Pharmacy.

39. Ms. Sims also asked Ms. Michelle Ford (Ms. Ford), Plaintiff’s co-worker, for background

    information about the Plaintiff, including his living arrangements, finances, and sexual

    orientation. Ms. Ford told Ms. Sims to leave the Plaintiff alone.

40. In or about December 2014, Plaintiff met Ms. Sims for dinner one night to let her down

    nicely and inform her that he was not interested in pursuing a romantic or sexual

    relationship with her. After turning her down, Ms. Sims began to both retaliate against the

    Plaintiff and continue the sexual harassment.

41. On or about December 4, 2014, Ms. Sims began to spread false rumors about the Plaintiff,

    including telling individuals that the Plaintiff was an alcoholic and that he had performed

    oral sex on Ms. Sims. Ms. Sims further told people in great detail that she thought the

    Plaintiff had performed the oral sex poorly and was unable to bring her to orgasm.

42. Ms. Sims also began telling people that the Plaintiff had a small penis, and began referring

    to him as “Officer Ding-a-Ling” instead of “Officer Lovess” in reference to his allegedly

    small penis.



                                                5
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 6 of 17



43. Ms. Ford witnessed Ms. Sims stating that Ms. Sims had sex with Plaintiff and that he had an

    “incubator size dick.”

44. Mr. Ahmad Davis-El (Mr. Davis-El) witnessed Ms. Sims stating that Plaintiff was an

    alcoholic.

45. On December 5, 2014, Ms. Sims approached Plaintiff at his shift, verbally abused him and

    falsely accused the Plaintiff of abandoning his post when he was 5-10 feet away from his

    duty station, even though the company policy only requires people to be within 25 feet of

    their duty station.

46. On December 22, 2014, Ms. Sims falsely told the Plaintiff that Mr. Tomlin wanted to see

    him in the office. When Plaintiff arrived at the office, he was met by Ms. Sims who scolded

    and yelled at him in front of everyone there.

47. Plaintiff immediately met with Mr. Tomlin again to discuss the incidents that had been

    occurring during the previous weeks.

48. After an incident on December 25, 2014, where Ms. Sims had attempted to get Plaintiff in

    trouble, the Plaintiff informed Mr. Tomlin that the harassment he endured from Ms. Sims

    had gotten too out of control, and if management would not address it, he would need to hire

    an attorney.

49. Management continued to fail to properly address the harassment.

50. On January 19, 2015, Mr. Paul Robinson (Supervisor) overheard the Plaintiff telling a co-

    worker that he believed that Mr. Robinson was picking on him because he had complained

    about Ms. Sims. Mr. Robinson was the Plaintiff’s supervisor and a close friend of Ms. Sims.

    Mr. Robinson started a fight with the Plaintiff. Mr. Robinson yelled at the Plaintiff “You got

    something to say to me, say it to my fucking face.” During this incident Mr. Robinson had



                                                6
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 7 of 17



    advanced on the Plaintiff and was pointing his fingers in the Plaintiff’s face inches away

    from his eyes.

51. Plaintiff completed and submitted to Mr. Jackson an Incident Report on January 19, 2015,

    outlining the foregoing events that occurred that same day. The Incident Report also stated

    that Supervisor M. Harris and Manager M. Bias also became involved in this event.

52. In response, Mr. Jerry Hankins, Human Resources Manager, proposed disciplining the

    Plaintiff for telling a coworker that he thought Mr. Robinson was picking on him in

    retaliation for his complaints about Ms. Sims. Mr. Hankins told the Plaintiff that if it

    happened again he could face a written warning or a suspension.

53. On April 23, 2015, Ms. Sims made comments to Ms. Judy Sorrell (Ofc. Sorrell) an

    employee at Akal, about the alleged small size of the Plaintiff’s penis. Ms. Sims referred to

    Plaintiff as “that small Dick” and used her hand to show Ofc. Sorrell the size of Plaintiff’s

    penis.

54. Ms. Sims proceeded to badmouth Plaintiff, saying he lived in a hotel and was homeless.

55. Ofc. Sorrell completed and submitted an Incident Report on April 23, 2015, outlining the

    foregoing events that occurred that same day.

56. The Incident Report was reviewed by Theresa Scott (Ms. Scott) on April 25, 2015.

57. Ofc. Sorrell also witnessed Ms. Sims stating that Ms. Sims had oral sex with Plaintiff. Ms.

    Sims would make these comments commonly in the Defendant’s bathroom for any

    employee to hear.

58. On May 24, 2015, the Plaintiff endured humiliation at the hands of Mr. Bias (manager), Mr.

    Jackson (manager), Ms. Sims (supervisor), D. Sullivan (supervisor), and D. Randall




                                                 7
          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 8 of 17



    (supervisor) when he entered roll call and was asked, based on his time in the Army, if the

    Army or the Marines “ate pussy the nastiest.”

59. Plaintiff completed and submitted to Mr. Jackson an Incident Report on May 25, 2015,

    outlining the foregoing events that occurred on May 24, 2015.

60. On May 25, 2015, Mr. Jackson came over to the Plaintiff and stated that he had nothing to

    do with the prior referenced conversation and the Plaintiff explained to him that this is why

    he initially complained to him and other managers about sexual harassment before, but that

    the managers just laughed at him.

61. On July 17, 2015, the Plaintiff worked the 2nd shift and volunteered to take the 3rd shift;

    however, he was relieved of his duty due to post fulfillment. When the Plaintiff was off duty

    he fell asleep waiting for his bus and was awakened by Ms. Sims. Ms. Sims escorted the

    Plaintiff to base command and confiscated his ID. Ms. Sims never asked the Plaintiff if he

    was off duty; however, she took photos of the Plaintiff and told other coworkers that he was

    homeless.

62. At base command, Supervisor Harris asked if the Plaintiff was working. Plaintiff responded

    that he had been off for 3 hours, which was verified by Supervisor Harris. Mr. Jackson

    stated that Ms. Sims should have asked if Plaintiff was working before escorting him to the

    office.

63. Plaintiff completed and submitted to Mr. Jackson an Incident Report on July 17, 2015,

    outlining the foregoing events that occurred that same day.

64. The Incident Report was reviewed by Eric Hardy on July 17, 2015.

65. On October 18, 2015, Plaintiff was working as a Perimeter Rover from 2:30 p.m. to 11:00

    p.m. while training two other officers on the duties of the position.



                                                 8
          Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 9 of 17



66. Plaintiff and the other officers traveled in the vehicle to go to a nearby Royal Farms on

    Camp Meade Rd. to get some food while on lunch break.

67. Plaintiff was in his work vehicle with the two other officers, one of whom was Supervisor

    Lamar Carr’s brother.

68. While on their way to the Royal Farms, Mr. Tomlin observed the Plaintiff and the other

    officers.

69. The office made a call over the radio to request that the car at Royal Farms on Camp Meade

    Rd. call into the office.

70. Upon calling into the office, Plaintiff was subsequently instructed to return to their post.

71. Based on information and belief, other officers frequented the Royal Farms on Camp Meade

    Rd. during lunch breaks.

72. On October 27, 2015, Plaintiff was falsely accused by Mr. Robinson of leaving work early

    while working on an overtime shift after he had covered all the posts for lunch breaks.

73. Plaintiff had been drafted to work overtime during the overnight shift.

74. Plaintiff was tasked with providing relief to approximately five (5) officers, one at a time, so

    that each could take their lunch breaks.

75. At approximately 7:00 am, Plaintiff returned to the office after having provided relief to

    each of the officers.

76. Mr. Ira Harris (Mr. Harris) was in the office working on paperwork.

77. Ms. Scott and Mr. Robinson were also present in the office.

78. Plaintiff informed his managers that he had completed his rounds to provide relief to the

    other officers so they could take their lunch breaks.

79. Plaintiff was instructed by Ms. Scott to give her the keys to his duty vehicle.



                                                 9
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 10 of 17



80. Mr. Harris told the Plaintiff that he was free to leave and go home because he knew that

    Plaintiff had to be back at work for his regularly scheduled shift at 2:00 pm.

81. When Plaintiff returned at 2:00 pm for his shift, Mr. Robinson told Plaintiff that Mr.

    Hankins wanted to speak with him.

82. Prior to Plaintiff entering Mr. Hankins’s office, Mr. Harris and Ms. Scott informed Plaintiff

    that they observed Mr. Robinson telling Mr. Hankins that the Plaintiff left work without

    approval earlier that morning.

83. Mr. Harris and Ms. Scott also told Plaintiff that they informed Mr. Hankins that Mr. Harris

    released the Plaintiff from work earlier that morning and that Ms. Scott requested that

    Plaintiff return the keys to his duty vehicle because he had completed his rounds.

84. During the meeting with Mr. Hankins, Plaintiff was issued a Notice indicating that he was

    placed on unpaid administrative leave and removed from the schedule pending further

    notice.

85. Plaintiff ceased working for Defendant as of October 27, 2015.

86. Plaintiff was constructively terminated from his position as of October 27, 2015.

87. Defendant contends that it determined that Plaintiff would be terminated in

    November/December 2015 and notified him of his termination in April 2016.

88. Plaintiff never received any notification of his termination.

89. These actions constitute violations of both Title VII of the Civil Rights Act of 1964 and Md.

    Code Ann. State Govt. § 20-601 et seq., as asserted in the following Counts.




                                                10
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 11 of 17



                                             Count I
                           Sexual Harassment/Hostile Work Environment
                                      (42 U.S.C. § 2000e(a))

90. Plaintiff adopts and incorporates by reference all allegations of this Complaint as if fully set

    forth herein.

91. Defendant discriminated against the Plaintiff in violation of Section 703(a) of Title VII, 42

    U.S.C. §2000e-2(a), by subjecting him to sexual harassment and creating a hostile work

    environment because of his sex, and failing to take proper corrective action.

92. The offensive conduct described in the preceding paragraphs was sufficiently severe or

    pervasive to alter the terms and conditions of employment for the Plaintiff.

93. As a Manager, Mr. Bias’s actions constitute the actions of the Defendant for which they are

    directly liable.

94. As a Manager, Mr. Jackson’s actions constitute the actions of the Defendant for which they

    are directly liable.

95. As a Supervisor, Ms. Sims’s actions constitute the actions of the Defendant for which they

    are directly liable.

96. As a Supervisor, Mr. Robinson’s actions constitute the actions of the Defendant for which

    they are directly liable.

97. As a Supervisor, D. Sullivan’s actions constitute the actions of the Defendant for which they

    are directly liable.

98. As a Supervisor, D. Randall’s actions constitute the actions of the Defendant for which they

    are directly liable.

99. As a Supervisor, M. Harris’s actions constitute the actions of the Defendant for which they

    are directly liable.



                                                 11
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 12 of 17



100. Defendant failed to take reasonable measures to prevent and promptly correct sexually

    harassing behavior in the workplace.

101. Defendant knew of, or in the exercise of reasonable care should have known of, the hostile

    or offensive work environment suffered by the Plaintiff because of his sex.

102. Plaintiff repeatedly complained to management about the hostile or offensive work

    environment, but Defendant failed to take timely preventative or remedial actions.

103. The effect of the practices complained of above has been to deprive the Plaintiff of equal

    employment opportunities and otherwise has adversely affected his employment status

    because of his sex.

104. The unlawful employment practices complained of above were intentional.

105. The unlawful employment practices complained of above were done with malice or with

    reckless indifference to the federally protected rights of the Plaintiff.

106. Plaintiff has suffered economic and noneconomic damages in the past and continuing

    through the present. His damages as a result of Defendant’s actions are ongoing.

                                         Count II
                          Harassment/Disparate discipline/Retaliation
                                  (42 U.S.C. § 2000e-3(a))

107. Plaintiff adopts and incorporates by reference all allegations of this Complaint as if fully set

    forth herein.

108. Defendant unlawfully retaliated against Plaintiff in violation of Section 704(a) of Title VII,

    42 U.S.C. § 2000e-3 (a), by discriminating against him for filing a charge of discrimination

    and opposing unlawful employment practices, including sexual harassment.




                                                 12
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 13 of 17



109. Plaintiff opposed the sexual harassment by the Defendant’s supervisors and managers at the

    BWI airport and suffered adverse terms and conditions of employment because of his

    opposition to the same.

110. Plaintiff complained to management about the sexually hostile work environment and

    suffered adverse terms and conditions of employment because he complained to

    management.

111. For example, after the Plaintiff refused to comply with Ms. Sims’s sexual advances, he was

    laughed at by management officials, berated by Mr. Robinson, subjected to undue scrutiny,

    suspended indefinitely, constructively discharged and ultimately terminated.

112. The effect of the practices complained of above has been the deprivation of the Plaintiff’s

    equal employment opportunities and has adversely affected his status as an employee

    because he opposed unlawful employment practices.

113. The unlawful retaliatory employment practices complained about above were intentional.

114. The unlawful retaliatory employment practices complained about above were done with

    malice or with reckless indifference to the federally protected rights of the Plaintiff.

115. Plaintiff has suffered economic and noneconomic damages in the past and continuing

    through the present. His damages as a result of Defendant’s actions are ongoing.

                                            Count III
                              Constructive Discharge/Termination
                              (42 U.S.C. §§ 2000e-2(a), 2000e-3(a))

116. Plaintiff adopts and incorporates by reference all allegations of this Complaint as if fully set

    forth herein.




                                                 13
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 14 of 17



117. Plaintiff was constructively discharged by Defendant on October 27, 2015, when he was

    removed from the schedule indefinitely in violation of Section 703(a) of Title VII, 42 U.S.C.

    § 2000e-2(a), and Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a).

118. Plaintiff was constructively discharged because of the sexual harassment he endured and the

    Defendant’s failure to prevent or remedy the hostile work environment.

119. Plaintiff was constructively discharged in retaliation for filing his charge of discrimination

    and his opposition to unlawful employment practices.

120. Defendant indicated that it terminated the Plaintiff for a violation of their policy when he

    took the Defendant’s vehicle off property to go to Royal Farms to obtain food while he was

    supposed to be performing security duties.

121. Based on information and belief, other officers, including the two that he was in the car with

    on October 18, 2015, have visited Royal Farms on Camp Meade Rd. during breaks and not

    been subjected to any discipline.

122. Defendant also stated that it removed Plaintiff from the schedule for leaving prior to the end

    of his holdover shift on October 27, 2015.

123. Plaintiff was told by his managers, Mr. Harris and Ms. Scott, that he could go home because

    he had completed his rounds.

124. Mr. Robinson knew Plaintiff was given approval to leave work that morning.

125. Mr. Robinson falsely told Mr. Hankins that Plaintiff left work early without authorization.

126. Mr. Harris and Ms. Scott told Mr. Hankins that Plaintiff was given approval to leave work

    that morning.

127. Plaintiff never received any notification of his termination.




                                                 14
         Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 15 of 17



128. Plaintiff was terminated because of the sexual harassment he endured and the Defendant’s

     failure to prevent or remedy the hostile work environment.

129. Plaintiff was terminated in retaliation for filing his charge of discrimination and his

     opposition to unlawful employment practices.

130. The effect of the practices complained of above has deprived the Plaintiff of his equal

     employment opportunities and adversely affected his status as an employee because of his

     sex and opposition to unlawful employment practices.

131. The unlawful employment practices complained about above were intentional.

132. The unlawful employment practices complained about above were done with malice or with

     reckless indifference to the Plaintiff’s federally protected rights.

133. Plaintiff has suffered economic and noneconomic damages in the past and continuing

     through the present. His damages as a result of Defendant’s actions are ongoing.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully demands judgment against Defendant and requests

that this Court:

   A. Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

       employees, successors, assigns, and all persons in active concert or participation with it

       from engaging in any employment practice which discriminates on the bases of sex,

       including sexual harassment, and from retaliating against employees who oppose

       unlawful employment practices.

   B. Order Defendant to institute and carry out policies, practices, and programs which

       provide equal employment opportunities for men and individuals who oppose unlawful

       employment practices and which eradicate the effects of Defendant’s past and present



                                                  15
     Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 16 of 17



   unlawful employment practices, including sex discrimination, sexual harassment, and

   retaliation.

C. Order Defendant to make whole Plaintiff by providing equitable relief, including but not

   limited to reinstatement, back pay with prejudgment interest, in amounts to be determined

   at trial, and other affirmative relief necessary to eradicate the effects of its unlawful

   employment practices.

D. Order Defendant to make whole Plaintiff by providing compensation for past and future

   pecuniary economic losses resulting from the unlawful employment practices described

   in the foregoing paragraphs above, in amounts to be determined at trial.

E. Order Defendant to make whole Plaintiff by providing compensation for non-pecuniary

   losses including emotional pain, suffering, inconvenience, mental anguish, loss of

   enjoyment of life, embarrassment, frustration, and humiliation, in an amount to be

   determined at trial

F. Order Defendant to pay Plaintiff punitive damages for Defendant’s malicious and

   reckless indifference to his federally protected right to be free from sexual harassment

   and retaliation.

G. Order Defendant to pay Plaintiff interest, fees, and costs, including reasonable attorney’s

   fees, expert witness fees, litigation expenses, and out-of-pocket costs incurred in

   connection with this action.

H. Grant such further relief as the Court deems necessary and proper in the public interest.

                                      JURY DEMAND

   Plaintiff respectfully requests a jury trial in all claims so triable.




                                              16
Case 1:19-cv-01389-JKB Document 1 Filed 05/10/19 Page 17 of 17



                                   _____/s/_JASON I. WEISBROT_______
                                   Jason I. Weisbrot, Esq. (Bar No. 28074)


                                   Respectfully submitted,

                                   SNIDER & ASSOCIATES, LLC

                                   _____/s/_ JASON I. WEISBROT_______
                                   Jason I. Weisbrot, Esq. (Bar No. 28074)
                                   jason@sniderlaw.com
                                   Jacob Y. Statman, Esq. (Bar No. 16932)
                                   jstatman@sniderlaw.com
                                   Justin M. Womack, Esq. (Bar No. 20588)
                                   Jwomack@sniderlaw.com
                                   Snider & Associates, LLC
                                   Pikesville Plaza Building
                                   600 Reisterstown Road, 7th Floor
                                   Baltimore, Maryland 21208
                                   410.653.9060 (T)
                                   410.653.9061 (F)

                                   Counsel for Plaintiff




                              17
